November 29, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                TOMASA LOPEZ AND BAUDELIO LOPEZ, Appellants

NO. 14-11-00001-CV                        V.

                     CASA PONTIAC GMC BUICK, INC., Appellee
                             ____________________



       This cause, an appeal from the judgment in favor of appellee, CASA PONTIAC
GMC BUICK, INC., signed December 20, 2010, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellants, TOMASA LOPEZ AND BAUDELIO LOPEZ, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.